In re Smith, Ralph; Freeman, Michael A.; — Defendants); applying for supervisory and/or remedial writs; Parish of St. Tammany, 22nd Judicial District Court, Div. “E”, Nos. 189907, 189906, 189908, *59189909, 189910; to the Court of Appeal, First Circuit, No. KW91 0752.
Granted. Judgment of trial court granting motion in limine is reversed. Evidence relating to Larry Spears or members of the Slidell Police Department may be relevant to the issue of justification under La.R.S. 14:18. Moreover, it may be part of the res gestae. Trial judge should make rulings on relevancy during the course of the trial as the questions are presented. Case remanded to the trial court for further proceedings.